Citation Nr: 1700371	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-23 536	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for low back disability, to include degenerative disc disease (DDD) and Degenerative Joint Disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran was in the National Guard from August to October 1953 and served on active duty from October 1953 to October 1956.  The record shows that he was in the National Guard from October 1956 to November 1957, January 1960 to January 1963, and was in reserve duty status on December 11, 1960. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA). In that decision, the RO, inter alia, denied the Veteran's claim to reopen his previously denied claim of entitlement to service connection for ruptured lumbar disc, L2- through L-5 (as claimed by the Veteran).  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In his July 2013 substantive appeal (Form 9), the veteran requested a hearing before the Board.  The Veteran again requested a hearing in March 2015, but withdrew that request in a written statement by his representative sent later that month. Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The Board notes that after the RO's last adjudication of the claim in the July 2013 statement of the case, the Veteran submitted additional evidence pertinent to the back claim that has been associated with the record but that has not been considered by the RO in conjunction with the current appeal.  Here, the Veteran's substantive appeal was filed after February 2, 2013, and the Veteran submitted a waiver of initial consideration of all evidence submitted by the Veteran in his November 2016 informal hearing presentation.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. 112-154, § 501, 126 Stat. 1165, 1190 (Camp Lejeune Act); 38 C.F.R. § 20.1304 (2015).  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a July 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for residuals of a back injury.

2. The evidence received since the July 2006 Board decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for residuals of a back injury, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least evenly balanced as to whether the Veteran's low back disability to include DDD and DJD is related to service.


CONCLUSIONS OF LAW

1.  The July 2006 Board decision that denied the claim for entitlement to service connection for residuals of a back injury is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2016).

2.  Evidence received since the July 2006 Board decision is new and material and the criteria for reopening of the claim for entitlement to service connection for residuals of low back injury have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  With reasonable doubt resolved in favor of the Veteran, low back disability, to include DDD and DJD, was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100 (a).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In a May 2000 decision, the Board reopened the Veteran's claim for entitlement to service connection for residuals of a back injury, which had previously been denied by the Board in 1994, and denied service connection on the merits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  On March 9, 2001, the Secretary of Veterans Affairs and the Veteran's representative filed a Joint Motion for Remand and to Stay Further Proceedings, which requested that the portion of the Board decision that denied the claim on the merits be vacated due to the Court's decision in Holliday v. Principi, 14 Vet. App. 280 (2001), pertaining to the Veterans Claims Assistance Act of 2000.  In March 2001, the Court granted the Joint Motion, vacated that part of the Board decision that denied service connection for residuals of a back injury, and remanded the case to the Board.  In December 2001, the Board remanded the claim of entitlement to service connection for residuals of a back injury back to the RO to cure a procedural defect and for additional evidentiary development. 

The claim was last previously denied in a July 2006 Board decision.  The evidence considered at that time included service treatment records (STRs), which documented that in December 1960, the Veteran drove an armored personnel carrier and struck a rock, and suddenly stopping.  A Medical Record of Injury and Treatment, associated with the claims file indicates that the Veteran's vehicle hit a slab of cement, suddenly shifting the vehicle and causing the vehicle's back rest to strike the Veteran across his back below the shoulder blades.  The document indicates that the Veteran was complaining of back pain which had been present since the accident.  A physician annotated the document to indicate that the veteran had tenderness over the muscles at the inferior angle of the left scapulae without crepitation.  The diagnosis was contusion of the chest and treatment consisted of hot compresses. 

Clinical records dated in February 1961 indicate that the veteran complained of low back pain which had persisted for three weeks after an injury a December 1960 injury.  The pain then recurred in the lumbar spine and had persisted since then.  A separate record dated fourteen days later appears to refer to chronic lumbosacral spine sprain.  A February 1961 X-ray of the lumbosacral spine was interpreted as revealing an essentially normal lumbar spine.  In March 1961, it was noted that the Veteran had improved and that he was being taught back exercises. 

In a February 1961 statement, the Veteran reported that he was injured in December "1961" while driving an armored personnel carrier.  A medical examination showed a contusion of the chest. 

A February 1961 statement from the Veteran's commanding officer states that the Veteran was injured in an A. I. V. accident an December 11, 1960.  The Veteran was examined at an out-patient clinic.  The extent of his injuries as reported by an attending physician included a contusion of the chest.  The Veteran was treated with hot treatments and returned to his unit the same day. 

A line of duty determination dated in February 1961 found that the Veteran sustained a contusion to the chest in December 1960 while driving an A.I.V. M-75 and that the accident occurred in the line of duty. 

Additionally, there are lay statements of record which attest to the in-service accident.  In a July 1998 statement, S.J.D. reported that he knew that the Veteran was involved in an armored personnel carrier accident which involved his back.  A lay statement from the Veteran's brother, dated in August 1998, indicates that in December 1960 the brother was assigned to the same National Guard unit as the Veteran and that the brother learned that the Veteran was in an armored personnel carrier accident the day it happened in December 1960.  It was further noted that the Veteran was treated for a back injury for approximately three months at Norton Air Force Base. 

After 1961, there are no medical records demonstrating the presence of a back disability until 1977.  The Veteran has alleged that he received post-service treatment from Kaiser for several months. 

An April 1977 record from San Bernardino Community Hospital includes the statement that the Veteran was injured while working on a furnace when a torque wrench broke and he fell and injured the left side of the hip and leg.  The impression was injury to the buttocks.  This record was attached to a medical opinion dated in May 2003. 

Beginning in 1983 until approximately 1985, there is objective evidence of record indicating that the Veteran consistently reported that he injured his back in 1977 and competent evidence of record which documented back problems in 1983.  There is also evidence of record indicating that the Veteran received workman's compensation for the 1977 accident. 

The Veteran reported to the State Department of Rehabilitation that he injured his back in 1977 when he was a first helper at Griffin Wheel Company.  He reported that he fell over backward when a wrench he was pulling on broke.  This document is undated. 

A letter dated in April 1983, from Dr. Foster, reveals that the Veteran complained of pain in the lumbar spine and down into the buttocks.  The Veteran dated the onset of the pain to an industrial accident which occurred on April 21, 1977, when a torque wrench he was using broke and he fell onto his back.  The diagnosis was osteoarthritis of the lumbar spine.  

A June 1983 Situational Assessment Final Report from Goodwill Industries includes a diagnosis of osteoarthritis of the lumbar spine. It was noted that, in addition to the osteoarthritis, the veteran reported that he had an appendectomy in 1952 and a broken rib cage in 1981.  

In July 1983, D. C. L., M.D., reported that he had examined the Veteran the same month.  It was noted that the Veteran injured his back on the job in April 1977 when he was pulling on a torque wrench that broke and he fell on his back.  He received compensation for this injury.  In regard to his past medical history, it was noted the Veteran injured his ribs in 1981 and was not fully recovered at the time of the examination.  In 1968 or 1969, he had sustained an industrial injury to the back.  He reported having received medical care, with full recovery.  In 1977, he injured his back throwing 50 pound sacks into a furnace.  In September 1978, he again re-injured his back at work.  The pertinent impression was osteoarthritis of the lumbosacral spine with evidence of lumbar sprain and rather marked spondylitis at multiple levels. 

At the time of a December 1983 psychological evaluation, it was noted that it was during the Veteran's employment as a furnace operator that he fell on his back and sustained the injuries described in his medical records. 

In a December 1983 report of an independent medical examination, Dr. Haller reported that the Veteran was injured when he slipped on some wet stairs and landed on his right rib cage.  It was noted that, since the accident, the Veteran had continuing low back pain which had been present from a prior injury.  Regarding the Veteran's past medical history, it was noted that he had injured his back, right shoulder, elbow and knee in April 1977 when the torque wrench he was using broke causing the veteran to fall on his back.  The Veteran reportedly had re-injured his back in 1978 helping a stock clerk lift some boxes.  It was also noted that the Veteran reported a burn on his arm in 1977, a right ankle sprain in 1976 and an appendectomy at the age of 16 or 17.  The pertinent impressions were very mild spurring in the mid thoracic spine as well as mild hypertrophic changes at the L3-L4 and L2-L3 levels.  Mild osteoarthritic changes were also present at the L5-S1 level.  No other major abnormalities were noted.  The lumbosacral spine had a good range of motion.  It was opined that X-ray findings in the low back were consistent with degenerative arthritis due to the Veteran's age.  It was also opined that there was no disabling independent progression either by the Veteran's age or caused by the previous back injury.  The physician found that the Veteran's subjective complaints were not commensurate with the objective clinical findings. 

In February 1984, the Veteran submitted a claim for nonservice-connected pension. At that time, he reported problems with a back injury, arthritis, a painful right shoulder, arm and knee and residuals effects of broken ribs.  He denied any treatment received for the disabilities while he was on active duty.  He did not reference his active duty service with regard to the back injury.  

The report of an April 1984 CT scan examination of the lumbosacral spine includes impressions of mild diffuse bulging of the disc at L3-4, mild degenerative changes at L3- 4 and L4-5, and mild to moderate congenital spinal stenosis. 

In an Attending Physician's Statement of Disability associated with the claims files in April 1985, it was noted on the form that the Veteran was last seen in February 1985.  The diagnosis was degenerative arthritic changes with subjective symptoms of severe pain from the neck to legs.  Objective findings were sclerosis of both sacroiliac joints and osteoarthritic spurs.  Reportedly, the symptoms first appeared after the April 1977 work accident.  It was specifically noted that the Veteran had never had the same or similar condition prior to the work injuries. 

The report of a July 1985 VA orthopedic examination reflects that the Veteran was complaining of pain in the lower lumbar spine area, with pain radiating down both gluteal areas.  He was also complaining of pain in the cervical spine and in the neck.  He reported that he fell off a furnace at work in 1977 and had received Workers' Compensation for the injury.  The diagnosis was ruptured lumbar disc L2-L3, L3-L4, L4-L5 as shown on X- ray.  

A separate report of VA examination included a pertinent diagnosis of post-traumatic injury to the cervical and lumbar spine with functional limitation.  The disability was not linked to the Veteran's active duty service. 

A report from G. A. H., M.D., dated in October 1985, indicates that the physician first saw the Veteran in February 1985 when he was complaining of severe back pain which radiated down to the left hip.  The history of the Veteran's back problem was noted to date back to April 21, 1977, when he injured his back secondary to a fall from a furnace.  He reported that his condition had remained essentially the same since the injury.  The pertinent diagnoses were mild degenerative disc disease of L3-4 with degenerative changes at L3-4 and L4-5, and moderate congenital spinal stenosis.  There was no mention of a prior back injury.  

In September 1990, the Veteran submitted a statement indicating that he was requesting consideration for a service connection for residuals of injuries to his chest and back which occurred during his Reserve training. 

In a March 1991 statement, the Veteran reported that he had, on a continual basis, complained about problems with his chest and back.  He indicated that he did not complain to private physicians but did complain to VA since his separation from active duty.  

In November 1991, the RO requested that the Veteran identify with specificity where he received treatment from VA for his back injuries.  He replied the same month that he was only treated at Norton Air Force Base for the injuries which records appeared to be missing.  He indicated that all other treatment records had been received by VA.  The Board notes that there are military records associated with the claims file documenting some post-accident treatment rendered for the back injury. 

In a December 1993 statement from the Veteran, he indicates that his military records failed to demonstrate that he continued to receive physical therapy at Norton Air Force Base after his initial injury.  

A private Computed Tomography (CT) examination of the lumbar spine was conducted in April 1995. A remote history of motor vehicle accident was referenced.  The impression from the examination was mild degenerative changes in the lumbar spine without evidence of lumbar stenosis.  A CT scan of the cervical spine was also conducted.  It was noted that the Veteran provided no history of trauma to the cervical spine.  The CT was interpreted as revealing advanced degenerative changes in the left facet joint at level C3-4, resulting in moderate narrowing of the left neural foramen at that level.  The changes were opined to be probably secondary to previous trauma at that level.  The cervical spine trauma was not linked to the Veteran's active duty service. 

Beginning in October 1995 and thereafter, there are clinical records and letters prepared by VA and private physicians which link the Veteran's current back disability to the in-service accident. 

A clinical record dated in October 1995 from A. A. G., M.D. who is a VA physician, includes the notation that there was positive documentation from February 1961 and March 1961 for chest contusion and low back pain while the veteran was in service.  It was opined that the increasing back and neck pain may be related to the old injuries in 1960.  The veteran also reported that he went to Kaiser for physical therapy in 1961-1962 after being released from the military.  The assessment was low back pain and neck pain probably related to old trauma in 1961 to the back.  In February 1999, Dr. A.A.G. wrote that the veteran claimed he had back pain since February 1961.  The physician noted that the military records showed the initial injury.  He opined that it was likely that the Veteran's present back pain may be related to the initial injury.  He was first seen by Dr. A.A.G. in 1995.  A June 2000 VA clinical record prepared by Dr. A.A.G. includes the notation that the veteran presented papers demonstrating that he received care in 1960 for a back injury.  The Veteran had a subsequent accident in 1977 when he fell at work hitting the left side of the back.  X-ray films at that time revealed some degenerative joint disease changes in the acetabulum.  The assessment was low back pain with a history of back injury in 1960 and early degenerative joint disease changes per X-ray report of the left acetabulum which Dr. A.A.G. opined may add evidence in the Veteran's favor.  The physician also noted the fact that the Veteran reported he did not take medication and might therefore, not seek medical attention as needed so the repeated documentation might not be present.  A clinical record dated in June 2001 from Dr. A.A.G. includes the assessment of recurrent backache since 1960, most likely aggravated by the 1977 work injury.  The physician wrote that it was very likely that the initial injury in 1960 is the cause of the recurrent back pains, aggravated by the injury in 1977.  Also in June 2001, Dr. A.A.G. wrote a letter indicating that the Veteran had documented injury to his back in December 1960 while on active duty.  The physician wrote that the back pain apparently recurred and the Veteran was evaluated in February 1961.  The physician further reported that treatments given at Kaiser following the Veteran's discharge from active duty for the same complaint by history had been destroyed.  The physician stated that the Veteran had an industrial injury in 1977, which likely aggravated his old back injury.  The physician also stated that the recurrent low back pain which the Veteran had been intermittently treated through the years is likely related to the initial injury in 1960.  An April 2003 clinical record from Dr. A.A.G. indicates the Veteran had an old injury while he was in the military but the Veteran reported that the follow-up records were lost/burned.  The assessment was chronic low back pain which may be from an old injury in the military.
 
In September 1999, Dr. Sabbah, a private physician, reported that he examined the Veteran, apparently in 1999, for low back pain, which was noted to have started after a military accident in 1960.  Physical examination revealed tenderness and spasms in the lumbosacral area.  

A February 2003 clinical record from a private physician, Dr. Meltzer indicated that the Veteran was complaining of back pain which had been present for several years and increasing.  The assessment was back pain.  A February 2003 X-ray examination of the thoracolumbar spine which was included in Dr. Meltzer's records was interpreted as revealing degenerative changes consistent with the Veteran's age.  There was no focal fracture.  A March 2003 MRI of the lumbar spine was interpreted as revealing moderate broad based disc protrusion with moderate encroachment on the lower aspect of each neural foramina and the anterior spinal canal and associated with modest disc space narrowing, superior L5 Schmorl's node deformity and disc signal loss.  A June 2004 clinical record from Dr. Meltzer indicates that the Veteran had an injury during service which was documented.  The assessment was history of back injury in service.  In July 2004, Dr. Meltzer wrote that he had been the Veteran's primary care physician for the preceding two years.  He reported that he was in receipt of the Veteran's previous records that included both his military and industrial medical reports.  He opined that the Veteran's current symptomology was the result of the natural progression of his initial injury during military service.  The injury the Veteran received in the fall at his work place injured his hip, not his back, and had no bearing on the back problems.  There was no doubt in the physician's mind, after reviewing all of the records, that the Veteran was now suffering directly as a result of the injury that incurred during his military service.  

In May 2003, a private physician, Dr. Johnson, wrote that he had reviewed cervical and lumbar spine X-rays conducted in May 2003 as well as a single record from the San Bernardino Community Medical Hospital that indicates the Veteran sought treatment after a torque wrench broke while he was working on a furnace and he fell and injured his left side of the hip and leg.  Dr. Johnson noted that the reported injury was described as to the buttocks on the left and the perineum.  It was the physician's opinion, after a review of the above records, that there was no back injury involved, but rather the Veteran injured his butt and hip.  The physician noted that, by his own statement the only back injury the Veteran had was when he was injured driving an armored personnel carrier.  The physician opined that the Veteran had a service-connected back injury.  

In February 2002, the chief of orthopedics at a VA Medical Center was consulted regarding the Veteran's back problems.  It was noted that the Veteran injured his back driving a personnel carrier.  He was taken to a base hospital where he received treatment for four months and was then released to the Reserves and was discharged in 1963.  The Veteran thereafter worked as a crane operator and in a foundry.  He had not worked in twenty-three years because no one would hire him because of his back history.  X-rays were ordered.  The impression was findings consistent with his age.  There were no neurological findings.  X-rays showed minimal degenerative changes and a previous CT scan suggested a congenital mild spinal stenosis which would be a pre-existing condition.  The physician noted that spinal stenosis usually caused pain radiating down the lower extremities as a result of nerve root pressure if it was significant, but there was no evidence of such symptomology in the Veteran.  The physician noted that a review of the military records revealed that the Veteran injured his back in December 1960 and was asymptomatic for three weeks and then the pain returned.  The diagnosis was lumbar sprain and the Veteran was referred to orthopedics.  He was seen in March 1961 and was improved.  The physician opined that he did not see evidence in the record of a serious injury or findings of ongoing impairment or evidence of permanent injury.  

A VA examination was conducted in January 2004.  The Veteran reported that he injured his back while driving an APC, which hit a rock.  He began to have back pain at that time and underwent four months of physical therapy.  He reported he was told he had improved and returned to full duty.  He reported he was on active duty from 1953 to 1956.  He also described one work injury in 1977 at which time a torque wrench failed and he fell on his back and hip.  He reported he had left hip and knee pain but denied a back injury. A review of the medical evidence of record was conducted.  The diagnoses were degenerative changes of the cervical and lumbar spine consistent with the Veteran's age and lumbar musculoligamentous sprain/strain which had resolved.  The examiner opined that he could see no residuals from the back injury in 1960.  The 1960 events would have caused lumbar musculoligamentous sprain/strain which had gone on to resolution.  The examiner specifically noted that the Veteran did not currently manifest any residuals of the back injury in 1960.  He opined that it was less likely than not that the Veteran's currant back condition had its onset in service.  The basis for the opinion was that there was no evidence of any fracture, herniated disc, or permanent anatomic injury occurring from the in-service incident.  The Veteran's current examination did not show any evidence of neurologic compression and his radiographic examination showed changes consistent with the Veteran's age. 

As previously noted, in the May 2000 Board decision, the Board determined that new and material evidence had been received and reopened the claim.  In the subsequent July 2006 Board decision, the Board denied the Veteran's claim on the merits on the basis that the preponderance of the evidence demonstrates that his current back disability is due to post-service accidents which occurred many years after his discharge from active duty and there is no continuity of symptomology from the time of the original in-service injury to the post-service industrial accidents.  The Board explained that the evidence failed to show that the Veteran's back disability was related to service based on the competent evidence of record, to include multiple negative medical opinions, which the Board found were more probative than the positive opinions.

The Board decision became final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a).

Since the last final denial, additional VA treatment records have been received.  A February 2013 VA treatment record noted "spinal stenosis lumbar region, with neurogenic claudication."  A January 2014 MRI showed that he had mild-to-moderate degenerative disc disease and moderate spinal stenosis at L3-L4 and mild spinal stenosis at L4-L5 due to disc bulges of the lumbosacral spine.  The assessment was post-traumatic disc disease of the lumbosacral spine, mild stenosis but no neurological complaints.  It was noted that the Veteran reported initiation of back pain while in the military.

The Veteran has also submitted written statements indicating that his back disability was due to the December 1960 in-service back injury and that he continued to experience back pain since the in-service injury.  He also contends that his work injury only involved his hip and ribs, and thus, his back disability is not related to those work injuries.  As the Veteran's elaboration on the history and nature of his back symptoms relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, the Board concludes that new and material evidence has been presented, and the claim is reopened.  See 38 C.F.R. § 3.156 (a).

Here, the above evidence reflects a current disability, in-service injury, and conflicting opinions on the dispositive question of whether there is a relationship between the two.  Both the positive and negative opinions explained the reasons for their conclusions based on an accurate characterization of the evidence of record and are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The evidence is thus approximately evenly balanced on this dispositive issue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine disability, to include DDD and DJD, is warranted.


ORDER

The application to reopen the claim for entitlement to service connection for residuals of a back injury is granted.

Entitlement to service connection for low back disability, to include DDD and DJD, is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


